Citation Nr: 0604361	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for mixed deafness of 
the right ear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for otitis media, 
chronic suppurative, right, with mastoidectomy scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1944 to October 
1944. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2003 for additional 
development in connection with other claims that were 
resolved at the Appeals Management Center (AMC) (detailed 
below).  This matter was originally on appeal from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Boston, Massachusetts, which 
denied the benefits sought on appeal.

In a January 2005 rating decision, the AMC granted service 
connection for instability and advanced osteoarthritis of the 
left knee.  The AMC also granted service connection for 
residuals of high above-the-knee amputation of the right leg 
with history of periostitis of the right tibia, thereby 
combining the right leg amputation with the previously 
service-connected periostitis of the right tibia to form one 
disability rated as 80 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5161 effective May 13, 1999, the 
date the veteran filed the instant claim.  Given that the 
right leg has been removed at a level of above the mid-thigh, 
evaluation of the veteran's periostitis of the right tibia is 
no longer possible.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the appealed issues of entitlement to service 
connection for left knee and right knee disorders and 
entitlement to a compensable evaluation for periostitis of 
the right tibia.  

A hearing was held on July 24, 2002, in Boston, 
Massachusetts, before Veterans Law Judge Robert P. Regan, who 
has since retired from the Board.  A letter was sent to the 
veteran in October 2005 informing him of this matter and 
offering to schedule him for another hearing if he responded 
to the letter.  However, he did not respond with a request 
for another hearing.  Consequently, the undersigned Veterans 
Law Judge will be rendering a determination in this case.  

The issue of entitlement to an increased rating in excess of 
10 percent for otitis media, chronic suppurative, right, with 
mastoidectomy scar is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection is only in effect for a right ear 
hearing disability.

3.  The service-connected right ear hearing disability is 
compensable to a degree of 10 percent.

4.  The veteran's left ear is not considered hearing impaired 
for VA purposes.

5.  The veteran's service-connected right ear hearing loss 
disability is manifested by Level XI hearing acuity, and his 
nonservice-connected left ear hearing loss disability is 
treated as manifesting Level I hearing acuity.

6.  The disability picture caused by the right ear hearing 
loss is not so unusual as to render the application of the 
regular schedular rating provisions impractical.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for service-connected mixed deafness of the right ear have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.85, Tables 
VI, VIA, VII, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2004, the AMC advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The January 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation. 

The Board acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The AMC 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
January 2000 rating decision, October 2000 Statement of the 
Case (SOC), January 2005 rating decision, and January 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The October 2000 SOC and January 2005 
SSOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
and AMC afforded the veteran VA Compensation and Pension 
examinations in July 1999 and May 2003.  The Board recognizes 
that in VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) dated in May 2003, the veteran indicated 
that he received treatment for his ears at Chelsea Soldiers 
Home during the period 1960 to 1990.  The identified records 
do not appear to be of record.  In any event, any 
audiological examinations that might have been contained 
therein would not be very probative to the issue of whether 
the veteran is entitled to an increased rating for his 
hearing disability.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Past medical reports would not be given precedence 
over the current medical findings contained in the VA 
examination reports.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     

Increased Rating for Mixed Deafness of the Right Ear

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2005).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from service-connected 
defective hearing.

Under revised law, if the veteran has hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 38 
C.F.R. § 3.383(a)(3) (2005).  Otherwise, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2005).

It does not appear that the new rating criteria were 
explicitly considered by the RO or AMC or provided to the 
veteran.  The amended regulations, however, did not result in 
any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).

In a January 1945 rating decision, the RO granted service 
connection for defective hearing in the right ear and 
assigned a noncompensable evaluation effective October 29, 
1944, the day following the veteran's discharge from service.  
In an April 1947 rating decision, the RO awarded a 
compensable evaluation of 10 percent effective January 30, 
1947, the date of receipt of the claim, for mixed deafness in 
the right ear.  In May 1999, the veteran filed the instant 
claim for an increased disability rating.  The 10 percent 
rating remains in effect.  

Audiometric testing conducted at the July 1999 VA examination 
indicated that the veteran exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
85
75
70
75
LEFT
20
15
30
30
24

At 500 Hertz, the puretone threshold was 20 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the "right" [sic] ear and 18 
percent in the "left" [sic] ear.  

Audiometric testing conducted at the May 2003 VA examination 
indicated that the veteran exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
25
30
24

At 500 Hertz, the puretone threshold was 15 decibels in the 
left ear.  Speech audiometry revealed no speech recognition 
ability ("CNT" [could not test]) in the right ear and 
speech recognition ability of 98 percent in the left ear. 

The findings on the July 1999 and May 2003 VA audiometric 
evaluations result in a corresponding designation of Level XI 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  Additionally, the veteran's left ear is not 
considered hearing impaired for VA purposes.  38 C.F.R. 
§ 3.385.  Pursuant to these findings, the currently assigned 
10 percent rating under Diagnostic Code 6100 is appropriate.  
38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VII 
(2005).
 
The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86 (2005).  The 
veteran's test results do meet the requirements of part (a) 
of this section with respect to the right ear as the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; 
however, the resulting corresponding designation remains the 
same, Level XI.  Consequently, the veteran would similarly be 
only entitled to a 10 percent rating if the numeric 
designation of hearing impairment in his right ear was based 
only on the puretone threshold average for an exceptional 
pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(a) 
(2005).

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing including testimony he 
provided at the July 2002 travel board hearing.  The 
objective clinical evidence of record, however, does not 
support an evaluation in excess of 10 percent for his right 
ear hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for an increased rating in excess 
of 10 percent for his right ear hearing loss disability.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The Board finds no evidence that the veteran's right ear 
hearing loss disability presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).

The Board finds that the schedular evaluation in this case 
was not inadequate. The Board further finds no evidence of an 
exceptional disability picture in this case. The veteran has 
not required any hospitalization for his hearing loss, nor 
has he required any extensive treatment.  The veteran has not 
offered any objective evidence of any symptoms due to the 
right ear hearing loss that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating in excess of 10 percent for mixed 
deafness of the right ear is denied.


REMAND

Where a veteran is seeking entitlement to an increased rating 
for a service-connected disability, VA's duty to assist 
includes providing the veteran with a contemporaneous 
examination.  38 U.S.C.A. § 5103A (West 2002); Green v. 
Derwinski, 1 Vet. App 121, 124 (1991).  An examination too 
remote for rating purposes cannot be considered 
"contemporaneous."  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

The claims file shows that the veteran has not been afforded 
a VA Compensation and Pension examination to assess the 
severity of his service-connected otitis media, chronic 
suppurative, right, with mastoidectomy scar since July 1999.  
(The May 2003 VA examination only addressed the veteran's 
hearing loss.)  The veteran is currently in receipt of the 
maximum schedular rating available under the assigned 
Diagnostic Code 6200, but the rating criteria provide that 
complications such as tinnitus, facial nerve paralysis, etc., 
should be evaluated separately thereby presenting the 
possibility of assignment of a higher evaluation.  Therefore, 
the duty to assist requires that the veteran be afforded a 
current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected otitis media, chronic 
suppurative, right, with mastoidectomy 
scar.  The examiner should also fully 
describe the mastoidectomy scar (e.g., 
size, pain, tenderness, adherent, 
unstable, poorly nourished, ulceration, 
etc.).  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Please send the claims folder to the 
examiner for review.   

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


